

116 HR 4284 IH: Advancing Growth in the Economy through Distilled Spirits Act
U.S. House of Representatives
2019-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4284IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2019Mr. Yarmuth (for himself, Mr. Barr, Mr. Guthrie, Mr. Comer, Mr. Rogers of Kentucky, and Mr. Massie) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo permanently extend the exemption for the aging process of distilled spirits from the production period for purposes of capitalization of interest costs. 
1.Short titleThis Act may be cited as the Advancing Growth in the Economy through Distilled Spirits Act or the AGED Spirits Act. 2.Production period of distilled spirits (a)In generalSubparagraph (B) of section 263A(f)(4) of the Internal Revenue Code of 1986 is amended to read as follows:

(B)TerminationClauses (i) and (ii) of subparagraph (A) shall not apply to interest costs paid or accrued after December 31, 2019.. (b)Effective dateThe amendment made by this section shall apply to interest costs paid or accrued after December 31, 2019. 
